373 U.S. 240 (1963)
SHOTT
v.
OHIO.
No. 877.
Supreme Court of United States.
Decided May 13, 1963.
APPEAL FROM THE SUPREME COURT OF OHIO.
Thurman Arnold, James G. Andrews, Jr. and John A. Lloyd, Jr. for appellant.
Harry C. Schoettmer for appellee.
PER CURIAM.
The motion to dismiss is granted and the appeal is dismissed. Treating the papers whereon the appeal was taken as a petition for writ of certiorari, certiorari is denied.
MR. JUSTICE BLACK is of the opinion that probable jurisdiction should be noted.